Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 March 2022 has been entered.

Examiner’s Statement of Reasons for Allowance
The Declaration Under 37 CFR 1.132 filed 07 March 2022 has been considered.
The Declaration and Amendment filed 07 March 2022 overcome the 103 rejection.  The closest prior art of record is Lee et al. (Biotechnology and Bioengineering, 42: 1142-1150, 1993) and CN 10-5296409 A.
Lee et al. describe the production of alpha-amylase in cultures of Bacillus subtilis.  Bacillus subtilis is cultured initially in a medium containing 15 mg/L (15ppm) kanamycin.  Subsequently, the culture medium containing B. subtilis and kanamycin is diluted in a batch or fed-batch culture of the B. subtilis.  Lee et al. do not describe the use of any of the antibiotics recited by Claim 1.
CN 10-5296409 A describes engineering bacterium for producing alkaline pectinase.  In one embodiment, Escherichia coli is grown in a first stage wherein glucose, streptomycin (100 mg/L, i.e., 100 ppm) and IPTG are added at the beginning of the culture, and in a following stage glucose is added as a 20% mother liquor, thereby diluting the streptomycin this is present.
Bacillus subtilis is initially incubated culture medium in the presence of streptomycin, lincomycin or chloramphenicol but then subsequently incubated in culture medium without the presence of those antibiotics, there was a marked reduction in the appearance of abnormal colonies relative to B. subtilis continuously cultured in the presence of the antibiotic.  Such results could not have been predicted from the prior art of record.

Conclusion
Claims 2-8 have been cancelled.  Claims 1, 9 and 10 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882. The examiner can normally be reached M-F 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C EKSTROM/             Primary Examiner, Art Unit 1652